DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 9/6/2019.  Claims 1-21 are pending in the case.  Claims 1 and 15 are independent claims.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims recite “geometric graphics,” which does not have a precise definition in the specification or the art.  It is unclear how to determine whether a given graphic falls within the claim scope.

Claims 2 and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claims recite “hollow graphics,” which does not have a precise definition in the specification or the art.  It is unclear how to determine whether a given graphic falls within the claim scope.

Claim 20 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites both “and” and “or” which leaves it unclear whether it requires all recited components or just one selection from a list of alternatives.  For the purpose of prior art analysis, Examiner assumes just one selection from a list of alternatives, which matches the scope of claim 10.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 

Claims 1-2, 4-16, and 18-21 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuo et al. (US 2017/0102907 A1, hereinafter Kuo) in view of Faley et al. (US 20190081479 A1, hereinafter Faley).

As to independent claim 1, Kuo teaches a power device (figure 1 part 1 PDU) for providing operation power to at least one load (figure 1 part 70 load), the power device comprising:
a display interface (figure 1 part 15 displayer); and
a control circuit, configured to display a color interface by the display interface (“an internal first processor 12 of the first PDU 1 can driver [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14), so as to show at least one of a system status and a system setting (figure 1 part 14 setting menu) of the power device by the color interface (“an internal first processor 12 of the first PDU 1 can driver [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14).
Kuo does not appear to expressly teach a device wherein the color interface comprises a color icon.

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color interface of Kuo to comprise the color icon of Faley.  One would have been motivated to make such a combination to help preserve usability when increasing features and complexity.

As to dependent claim 2, the rejection of claim 1 is incorporated.  Kuo/Faley further teaches a device wherein the color icon has a color geometric graphics and a hollow graphics located therein, the hollow graphics is configured to show at least one of the system status and the system setting (Faley figure 5C “BATTERY” widget showing a rectangular frame and a meter at roughly 50%).

As to dependent claim 4, the rejection of claim 1 is incorporated.  Kuo/Faley further teaches a device wherein the display interface comprises a liquid crystal display, an electrophoretic display, a plasma display, or an organic light-emitting diode display (“OLED (organic light emitting diode),” Kuo paragraph 0032 lines 4-5).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Kuo/Faley further teaches a device wherein the liquid crystal display is a graphical liquid crystal display comprising a color patterned transparent film and a monochromatic liquid crystal display (Due to the alternative language (“or”) claim 4 recites alternative limitations such 

As to dependent claim 6, the rejection of claim 4 is incorporated.  Kuo/Faley further teaches a device wherein the liquid crystal display is a graphical liquid crystal display, and a glass substrate of the graphical liquid crystal display has a color patterned coating (Due to the alternative language (“or”) claim 4 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Kuo/Faley further teaches a device wherein the display interface comprises a touch panel, and the control circuit is further configured to receive, through the touch panel, the system setting inputted by a user (“The example user interface hardware 58 may be any appropriate hardware, such as a touch screen, display screen, keyboard, mouse, or the like, for communicating information to and receiving information from a user,” Faley paragraph 0199 lines 1-4).

As to dependent claim 8, the rejection of claim 1 is incorporated.  Kuo/Faley further teaches a device comprising an input interface, wherein the control circuit is further configured to receive, through the input interface, the system setting inputted by 

As to dependent claim 9, the rejection of claim 8 is incorporated.  Kuo/Faley further teaches a device wherein the input interface comprises at least one button (“The load page 260 defines a load configuration button 260a and a load status button 260b. The load configuration page 262 displays first and second load configuration data fields 262a and 262b that display and allow alteration of load configuration data,” Faley paragraph 0178 lines 3-7).

As to dependent claim 10, the rejection of claim 1 is incorporated.  Kuo/Faley further teaches a device wherein the power device comprises an uninterruptible power system, an AC-DC converter, a DC-AC inverter, a DC-DC converter, a power distribution unit or an automatic transfer switch (“the PDA has at least one PDU (power distribution unit),” Kuo abstract lines 2-3).

As to dependent claim 11, the rejection of claim 10 is incorporated.  Kuo/Faley further teaches a device wherein the uninterruptible power system comprises an input unit, a first voltage conversion unit, a second voltage conversion unit, an output unit, a battery and a sensing circuit, the sensing circuit is configured to sense the input unit, the first voltage conversion unit, the second voltage conversion unit, the output unit and the 

As to dependent claim 12, the rejection of claim 11 is incorporated.  Kuo/Faley further teaches a device wherein the uninterruptible power system is an on-line uninterruptible power system, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit comprises a DC-AC conversion circuit, and the first voltage conversion unit comprises a power factor correction circuit, a charging circuit and a DC-DC conversion circuit (Due to the alternative language (“or”) claim 10 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to dependent claim 13, the rejection of claim 11 is incorporated.  Kuo/Faley further teaches a device wherein the uninterruptible power system is an off-line uninterruptible power system, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit comprises a DC-AC conversion circuit, and the first voltage conversion unit is composed of a 

As to dependent claim 14, the rejection of claim 11 is incorporated.  Kuo/Faley further teaches a device wherein the uninterruptible power system is a line-interactive uninterruptible power system, and the line-interactive uninterruptible power system further comprises an automatic voltage regulator, and the input unit comprises a first switch unit, the output unit comprises a second switch unit, the second voltage conversion unit comprises a DC-AC conversion circuit, and the first voltage conversion unit is a charging circuit (Due to the alternative language (“or”) claim 10 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

As to independent claim 15, Kuo teaches a method for visualizing information of a power device (figure 1 part 1 PDU), the power device being configured for providing operation power to at least one load (figure 1 part 70 load), the method comprising the steps of:
providing a display interface (figure 1 part 15 displayer); and
displaying a color interface by the display interface, so as to show at least one of a system status and a system setting (figure 1 part 14 setting menu) of the power device by the color interface (“an internal first processor 12 of the first PDU 1 can driver [sic] the screen color of the first displayer 15,” paragraph 0029 lines 13-14).
Kuo does not appear to expressly teach a method wherein the color interface comprises a color icon.
Faley teaches a method wherein the color interface comprises a color icon (“Black circle indicates SkyBox OFF state, Green will represent ON state and Red will indicate the system is in a faulted state,” paragraph 0519 lines 2-4).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color interface of Kuo to comprise the color icon of Faley.  One would have been motivated to make such a combination to help preserve usability when increasing features and complexity.

As to dependent claim 16, the rejection of claim 15 is incorporated.  Kuo/Faley further teaches a method wherein the color icon has a color geometric graphics and a hollow graphics located therein, the hollow graphics is configured to show at least one of the system status and the system setting (Faley figure 5C “BATTERY” widget showing a rectangular frame and a meter at roughly 50%).

As to dependent claim 18, the rejection of claim 15 is incorporated.  Kuo/Faley further teaches a method wherein the display interface comprises a touch panel, and 

As to dependent claim 19, the rejection of claim 15 is incorporated.  Kuo/Faley further teaches a method comprising receiving the system setting inputted by a user through an input interface, wherein the input interface comprises at least one button (“The load page 260 defines a load configuration button 260a and a load status button 260b. The load configuration page 262 displays first and second load configuration data fields 262a and 262b that display and allow alteration of load configuration data,” Faley paragraph 0178 lines 3-7).

As to dependent claim 20, the rejection of claim 15 is incorporated.  Kuo/Faley further teaches a method wherein the power device comprises an uninterruptible power system, an AC-DC converter, a DC-AC inverter, a DC-DC converter, a power distribution unit or an automatic transfer switch (“the PDA has at least one PDU (power distribution unit),” Kuo abstract lines 2-3).

As to dependent claim 21, the rejection of claim 20 is incorporated.  Kuo/Faley further teaches a method wherein the uninterruptible power system comprises an input unit, a first voltage conversion unit, a second voltage conversion unit, an output unit, a 
determining at least one of the system statuses of the uninterruptible power system according to the sensing data (Due to the alternative language (“or”) claim 20 recites alternative limitations such that only one (selected limitation) of the possible limitations is need to be taught to properly reject the claims. Consequently, subsequent limitations further limiting the non-selected, alternative limitations are not required.).

Claims 3 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Kuo in view of Faley and Eom et al. (US 2017/0156076 A1, hereinafter Eom).

As to dependent claim 3, the rejection of claim 1 is incorporated.
Kuo/Faley does not appear to expressly teach a device wherein the control circuit further controls the display interface to blink the color icon, so as to show at least one of the system status and the system setting by the color icon.
Eom teaches a device wherein the control circuit further controls the display interface to blink the color icon, so as to show at least one of the system status and the system setting by the color icon (“each room information item includes information for use in management such as room temperature/humidity/electric power usage and status information of electronic devices in the form of icons. The icons may be designed with various colors and blinking function to provide the user with intuitive information,” paragraph 0366 lines 5-10).


As to dependent claim 17, the rejection of claim 15 is incorporated.
Kuo/Faley does not appear to expressly teach a method comprising enabling the display interface to blink the color icon, so as to show at least one of the system status and the system setting by the color icon.
Eom teaches a method comprising enabling the display interface to blink the color icon, so as to show at least one of the system status and the system setting by the color icon (“each room information item includes information for use in management such as room temperature/humidity/electric power usage and status information of electronic devices in the form of icons. The icons may be designed with various colors and blinking function to provide the user with intuitive information,” paragraph 0366 lines 5-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the color icon of Kuo/Faley to comprise the blinking of Eom.  One would have been motivated to make such a combination “to provide the user with intuitive information” (paragraph 0366 line 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2017/0200240 A1 disclosing a power management interface
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a 

/Ryan Barrett/
Primary Examiner, Art Unit 2145